Citation Nr: 1518963	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-22 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for fibromyalgia.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1964 through May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2010 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in St. Petersburg, Florida.  This decision, in pertinent part, declined to re-open a claim to service connection for fibromyalgia that had been originally denied in a September 2006 rating decision.


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied service connection for fibromyalgia, finding that fibromyalgia had neither occurred in nor been caused by service.

2.  Additional evidence received since the September 2006 rating decision is not cumulative or redundant of evidence already of record, and includes evidence related to unestablished facts necessary to substantiate the claim. 

3.  The Veteran's fibromyalgia is etiologically related to service.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision that denied entitlement to service connection for fibromyalgia became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  The criteria for reopening the claim for service connection for fibromyalgia have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for granting service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board grants reopening of the claim for service connection for fibromyalgia, and grants service connection for this condition.  Such action represents a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and to assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014). 

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence is existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

In the September 2006 decision, the RO noted that the Veteran's May 2006 claim for service connection asserted an onset of fibromyalgia symptoms during military service.  However, the RO observed that service treatment records contained no diagnosis of, or treatment for, fibromyalgia.  Further, at the Veteran's September 2006 VA examination, the Veteran had indicated that although she began experiencing leg pain in 1965, she was not diagnosed with fibromyalgia prior to 1990.  The rating decision also related the September 2006 VA examiner's observation that at a treatment session in 2001, the Veteran had reported a history of body aches stretching back only six years.  The VA examiner concluded it was less likely than not that fibromyalgia had been caused by military service, and the RO concluded that fibromyalgia had neither occurred in nor been caused by service.  The evidence considered by the RO at this time included the May 2006 claim, with accompanying background information on fibromyalgia, service treatment records for the period September 1964 through May 1966, treatment records from the Bay Pines VA Medical Center (VAMC) dated October 2005 through August 2006, records from the Tampa VAMC dated January 2001 through April 2003, a September 2006 lay statement from the Veteran, and a September 2006 VA examination report.  The Veteran did not file a notice of disagreement to the September 2006 rating decision.  Accordingly, this decision became final.  38 C.F.R. § 20.1103.  

In July 2009, the Veteran's representative submitted a request to reopen the Veteran's claim to entitlement to service connection for fibromyalgia (alongside other previously denied claims).  In conjunction with this claim, the Veteran's representative submitted a January 2007 report from a private examining physician, Dr. P.  A notation at the end of the July 2009 brief indicated that "The foregoing request for reopening and additional claims was submitted to the VARO in May 2007," and reserved the right to file a claim for an earlier effective date on this basis.

Although the Veteran's representative asserts that the July 2009 request for re-opening was originally submitted in May 2007, neither the brief nor Dr. P.'s attached report appear within the claims file, and no evidence within the claims file suggests that these documents were associated with the claims file prior to July 2009.  The notation in the July 2009 claim acknowledges that there is no record of a brief or medical report received in May 2007.

"The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  Miley v. Principi, 366 F.3d 1343, 1347 (Fed.Cir. 2004).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  The mere allegation of irregularity does not, in itself, constitute clear evidence of irregularity.  Crain v. Principi, 17 Vet. App. 182, 186 (2003).  The clear evidence requirement mandates not only an allegation by the Veteran that arguments and evidence were submitted in May 2007 and mislaid thereafter, but additional evidence to corroborate the assertion that these materials were submitted.  Records of fax transmissions or receipts from certified mail might serve as corroborating evidence, for example.  The Court has held that the presumption of receipt under the common law mailbox rule is not invoked lightly and requires proof of mailing, a dated receipt or evidence of mailing apart from self-serving testimony.  Rios v. Mansfield, 21 Vet. App. 481, 483 (2007).  No additional evidence has been submitted in this case.  The Board therefore concludes that a request for reopening and Dr. P's report were not submitted prior to the expiration of the appeal period for the September 2006 rating decision, and are not considered to have been filed in connection with this earlier claim.  See 38 C.F.R. § 3.156(b).  Accordingly, the September 2006 rating decision became final, and can be reopened only upon receipt of new and material evidence.

Having reviewed the examination report of Dr. P., the Board finds that this report constitutes new and material evidence to reopen the previously denied claim of entitlement to service connection for fibromyalgia.  In reviewing the Veteran's service medical record, Dr. P. indicated that the Veteran's in-service medical complaints constituted "classic and undeniable" evidence of most of the features of fibromyalgia.  Dr. P.'s report is material because this evidence speaks directly to the fact of a nexus or relationship between the Veteran's military service and her currently diagnosed fibromyalgia.  The September 2006 rating decision denied service connection for fibromyalgia precisely because such a nexus had not been established.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  No medical evidence of record in September 2006 indicated the presence of such a connection.  Further, in determining whether Dr. P.'s report constitutes new and material evidence, the Board must presume the credibility of this report.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003).  Dr. P.'s report, presumed to be credible, constitutes new and material evidence within the meaning of 38 C.F.R. § 3.156.  The Board finds that reopening of service connection for fibromyalgia is warranted.

The Board turns, therefore, to the merits of the Veteran's claim to service connection for fibromyalgia.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim. . ."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran argues that her in-service complaints of pain, fatigue, and gastrointestinal distress were early manifestations of the subsequently diagnosed fibromyalgia.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the evidence is at an approximate balance and the appeal will be allowed.

As an initial matter, the Veteran is currently diagnosed with fibromyalgia.  VA compensation and pension examiners diagnosed the Veteran with fibromyalgia in September 2006 and April 2010.  Further, the Veteran's VA treatment notes reflect ongoing treatment for fibromyalgia.  The question remaining before the Board, therefore, is whether the Veteran's currently diagnosed fibromyalgia was incurred in or caused by military service.

Service treatment records do not reflect a diagnosis of fibromyalgia; however, the records reflect that the Veteran was frequently seen for pain, fatigue, and gastrointestinal distress.  On discharge examination in April 1966, no chronic health problems were noted, although the Veteran was reported to be twenty weeks pregnant.

The earliest post-service treatment notes of record are VA treatment notes from September 1995.  At this time, the Veteran reported joint pain, fatigue, and excessive sleep.  The Veteran indicated that she had been diagnosed with chronic fatigue syndrome in 1992.  Comments from the Veteran's treating physicians in September 1995 indicate that diagnoses of fibromyalgia, chronic fatigue syndrome, and lupus were under consideration.

In March 2000, the Veteran presented to a VA rheumatologist with complaints of ongoing fatigue and pain.  On examination, the treating rheumatologist noted multiple tender trigger points, and concluded that the Veteran had "most likely fibromyalgia."  In December 2001, the Veteran's treating rheumatologist indicated that her peripheral neuropathy, fibromyalgia, osteoporosis, and multi-factorial chronic pain rendered her totally and permanently disabled. 

The Veteran was afforded a VA compensation and pension examination for her leg cramps in September 2004.  The examiner found that the Veteran had a history of leg cramps of unknown etiology that dated back to her military service per medical history.

The Veteran was first afforded a VA fibromyalgia examination for compensation and pension evaluation in September 2006.  The VA examiner indicated that VA treatment records first reflected a diagnosis of fibromyalgia in 2001, and that an October 2001 VA treatment note had recorded a history of pain lasting six years.  On examination, the Veteran complained of bilateral lower extremity, arm, back and hip pain, and reported that her leg pain had begun during military service in 1965.  Per the Veteran, her first diagnosis of fibromyalgia had been in 1990.  The Veteran reported that her current symptoms included fatigue, sleep-walking, depression, and irritable bowel syndrome.  The VA examiner concluded that the Veteran's fibromyalgia was less likely than not related to military service, insofar as she had not been diagnosed until 1990 by her own report, an October 2001 VA treatment record reflected a history of pain of only six years duration, and the Veteran had been able to work until six years prior to the examination.

On VA examination in April 2010, the Veteran reported being first diagnosed with fibromyalgia in 1990.  The examiner reviewed the Veteran's claims file and VA treatment records, and observed that the Veteran had complained of leg, head, and stomach symptoms during service.  Further, the examiner noted a diagnosis of fibromyalgia in 2002 VA treatment records.  The examiner opined that fibromyalgia was less likely as not caused by military service, based upon a service separation physical in 1966 that showed a normal spine, normal lower extremity, normal neurological findings, normal foot exams, and no diagnosis of any of the claimed conditions.  The examiner also noted that a January 1972 VA examination for other conditions contained no musculoskeletal findings except for a scar on the left index finger, and did not diagnose any of the claimed conditions at issue in the instant claim.  Additionally, the examiner observed that fibromyalgia had been first diagnosed 24 years after leaving service by the Veteran's own account.

The Veteran also submitted a private medical opinion from Dr. P. dated in January 2007.  In reviewing the Veteran's service medical record, Dr. P. indicated that the Veteran's in-service medical complaints constituted "classic and undeniable" evidence of most of the features of fibromyalgia.  The Veteran reported leg cramps and vague chest pain in November and December 1964, reported easy fatigability in December 1964 and May 1965.  The Veteran was observed to look fatigued in June 1965, complained of gastrointestinal pain, and diagnosed with viral gastroenteritis.  Dr. P. noted that the Veteran was also seen for abdominal pain with tenderness in March, May, June, and October 1965, with intermittent diarrhea reported in October 1965.  Upper GI distress was also reported in service treatment notes of December 1956 and January 1966, with abdominal pain again reported in January 1966.  Dr. P. also noted that headaches had been reported frequently in the service medical record.

Dr. P. indicated that the Veteran's pain, fatigue, and gastrointestinal symptoms were consistent with fibromyalgia symptomatology, and that the frequency of these symptoms further suggested fibromyalgia as the cause.  Dr. P. acknowledged that the Veteran had not been diagnosed with fibromyalgia during military service, but emphasized that this condition had not been well understood or regularly diagnosed during the Veteran's military service.  Further, Dr. P. observed that the Veteran's in-service reports of nonspecific pain were consistent with anxiety or depression, which are symptoms of fibromyalgia.  Finally, Dr. P. observed that during the interview he conducted, the Veteran reported symptoms of narcolepsy during military service; per Dr. P., the Veteran's in-service complaints of fatigue were consistent with this condition, and narcolepsy could be a trigger for both fibromyalgia and chronic fatigue syndrome.

In reviewing the opinions of the September 2006 and April 2010 VA examiners, the Board observes that both emphasize the lengthy delay between the Veteran's military service and her fibromyalgia diagnosis.  However, VA first added fibromyalgia to its schedule for rating disabilities in a May 1996 interim final rule.  See 61 Fed. Reg. 20,438, 20,439 (May 7, 1996).  This interim final rule noted that "Classification criteria for fibromyalgia for research and epidemiological purposes were established by the American College of Rheumatology in 1990."  Moreover, a note in the winter 2004 volume of the Yale Journal of Health Policy, Law & Ethics observed that the word "fibromyalgia" was not used prior to 1976.  See Ruby Afram, New Diagnoses and the ADA: A Case Study of Fibromyalgia and Multiple Chemical Sensitivity, 4 YJHPLETH 85, 94 (2004); 38 C.F.R. § 19.9 (explaining a remand or referral to the agency of original jurisdiction is not necessary when supplementing the record with a recognized medical treatise).  The Board therefore accepts Dr. P's assertion that an in-service diagnosis of fibromyalgia or a related disorder would have been improbable in this case, even if the Veteran had developed fibromyalgia during military service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (holding that silence in a medical record may not be construed as negative evidence when the finding in question would not ordinarily be recorded).  

For these reasons, the Board places little weight upon the conclusion of the September 2006 and April 2010 VA examination reports that the Veteran's fibromyalgia was less likely than not connected to military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  

The Board places greater weight upon the January 2007 opinion of Dr. P., which indicated that the Veteran's in-service health complaints were consistent with fibromyalgia.  This opinion is bolstered by the fact that the Veteran's in-service complaints of pain and fatigue are similar to symptoms which appear in treatment records within the claims file as early as September 1995, and continue thereafter; by December 2001, the Veteran's VA treating rheumatologist definitively identified fibromyalgia as one of the factors contributing to the Veteran's chronic pain.  Further, the Board notes that the September 2004 VA examination concluded that leg pain of unknown etiology had persisted since military service; although this opinion reached no conclusions regarding the etiology of the Veteran's leg cramps, it supports a finding that the Veteran has experienced chronic pain since military service.

The Veteran is competent to report the onset of fibromyalgia symptoms such as pain and fatigue during military service, as these are symptoms a lay person can observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board must assess the credibility and weight it will assign to the Veteran's report.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In her May 2006 written statement, and at her September 2006 VA examination, the Veteran asserted that her leg cramps had persisted since leaving military service.  The Board places significant weight upon this report, as it is consistent with the medical evidence discussed above.  Further, the Board notes that Dr. P. has indicated this leg pain is consistent with fibromyalgia symptomatology.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Affording the benefit of the doubt to the Veteran, the Board finds that the evidence the Veteran's fibromyalgia was incurred in service is at least in equipoise.  Service connection is, therefore, warranted.  See 38 C.F.R. § 3.303(b).  


ORDER

New and material evidence having been received, the claim for service connection for fibromyalgia is reopened.  

Service connection for fibromyalgia is granted.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


